Citation Nr: 1206829	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-05 392 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Evaluation of Hodgkin's disease with residual radiation scars, currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Los Angeles, California RO.  

In a November 2010 decision, the Board found that the Veteran's Hodgkin's disease with residual radiation scars was no more than 0 percent disabling.  Thereafter, the appellant's representative and VA General Counsel filed a Joint Motion for Remand (Joint Motion).  In June 2011, the Court granted the Joint Motion and remanded the claim for actions consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the assignment of a noncompensable rating for Hodgkin's disease with residual radiation scars.  In June 2011, the Court remanded the claim for actions consistent with the terms of the Joint Motion filed by the parties.  Specifically, the Joint Motion found that the Board erred by relying on an incomplete examination report.  It was determined that it was unclear whether the September 2006 examiner gave due consideration to the appellant's complaints of weakness and fatigue, and that the Board should consider the appellant's continued complaints of weak muscles and bones with decreased ambulation due to constant leg pain.  It was found that another examination that considered and addressed the claimed residuals was needed.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine if there is a causal relationship between the appellant's claimed symptomatology such as weakness and fatigue and his treatment for his service connected Hodgkin's disease.  The VA examiner must address all residuals experienced as a result of his status post lymph node removal and radiations/chemotherapy treatment, to include but not limited to, weakness and fatigue.  The claims file must be sent to the examiner for review and must be reviewed by the examiner.  The examiner should address the appellant's assertions to include, but not limited to, the appellant's complaints of weak muscles and bones with decreased ambulation due to constant leg pain.  

2. Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate time period within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


